Case 1:15-cv-07433-LAP Document 1219-15 Filed 07/15/21 Page 1 of 2




                   EXHIBIT 3
            (File Under Seal)
Case 1:15-cv-07433-LAP Document 1219-15 Filed 07/15/21 Page 2 of 2



                                                           Haddon, Morgan and Foreman, P.C
                                                                        Laura A. Menninger


                                                                          150 East 10th Avenue
                                                                      Denver, Colorado 80203
                                                             PH   303.831.7364 FX 303.832.2628
                                                                     lmenninger@hmflaw.com




   August 16, 2016

   VIA EMAIL

   Sigrid S. McCawley
   Boies, Schiller & Flexner LLP
   401 East Las Olas Blvd., Suite 1200
   Fort Lauderdale, FL 33301
   smccawley@bsfllp.com

   Re:    Giuffre v. Maxwell, Case No. 15-cv-07433-RWS

   Dear Sigrid:

           Attached please find documents produced pursuant to a subpoena duces tecum
   issued to Mar-a-Lago Club, Inc., on July 14, 2016 which have been Bates numbered
   Mar-A-Lago 0075-0595.

           Also attached are two documents Bates numbered GM_01141-01144. These
   emails were collected as responsive to Plaintiff’s First Request for Production of
   Documents in February 2016 but through clerical error were not produced at that time
   or following the Court’s in camera review in April. A recent review of documents
   revealed the error.



                                              Sincerely,

                                              HADDON, MORGAN AND FOREMAN, P.C.


                                              /s/ Laura A. Menninger
                                              Laura A. Menninger
